Citation Nr: 1128012	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 10 percent for the service-connected degenerative changes of the lumbosacral spine.   

2.  Entitlement to an initial or staged compensable rating for the service-connected residuals of right tibia stress fractures.  

3.  Entitlement to an initial or staged compensable rating for the service-connected allergic rhinitis.  

4.  Entitlement to an initial or staged compensable rating for service-connected hypertension.  

5.  Entitlement to an initial or staged compensable rating for the service-connected erectile dysfunction.  

6.  Entitlement to an initial or staged compensable rating for the service-connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Armed Forces Services Corporation


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the RO, as part of the Benefits Delivery at Discharge (BDD) program.  

In this decision, the RO granted service connection for thirteen disabilities and special monthly compensation based on the loss of use of a creative organ.  Two disabilities not on appeal were assigned ratings of 10 percent each.  The remaining disabilities including those captioned above were assigned noncompensable ratings. 

In February 2010, the RO granted a 10 percent initial rating for degenerative changes of the lumbosacral spine.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  

Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of an initial or staged compensable ratings for the residuals of right tibia stress fractures and for the pseudofolliculitis barbae are being remanded to the RO via the Appeals Management Center (AMC) in Washington D.C.



FINDINGS OF FACT

1.  The lumbosacral strain is manifested by a full range of motion with pain near the end of extension with normal posture and gait without muscle spasm and X-ray indications of mild degenerative changes and disc space narrowing at one level. 

2.  The allergic rhinitis is manifested by perennial episodes of nasal congestion, sneezing, and occasional headaches less than once per month with nasal obstruction of 20 percent, bilaterally, at the time of examination and treatment consisting of the use of over-the-counter medication.  

2.  The hypertension is manifested by blood pressure readings predominantly less than 100 mmHg diastolic and 160 mmHg systolic that are controlled with medication. 

3.  The erectile dysfunction is manifested by an inability to achieve a satisfactory erection less than 50 percent of the time, but no compensable penile deformity. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7. 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5237, 5242, 5243 (2010).  

2.  The criteria for a compensable rating for allergic rhinitis have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6510-14, 6522 (2010).   
 
3.  The criteria for a compensable rating for hypertension have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for a compensable rating for erectile dysfunction have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006) . 

In December 2007, the RO provided notice that met the requirements.  In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  

VA has also obtained a BDD medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army weapons specialist, retiring after 20 years of active service.  In his December 2007 BDD claim, the Veteran identified nine disorders with no information on the disorders other than for VA to review his service treatment records.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2010).

The service treatment records show that the Veteran received treatment for each of the disorders on appeal at some time during his 20 years of active service.  In a December 2007 retirement physical examination, the Veteran reported having symptoms of high blood pressure, erectile dysfunction, and deranged joints.  Other identified symptoms are not relevant to this appeal.  

The examining military physician noted abnormalities of the upper and lower extremities, but no abnormalities of the sinuses, vascular system or skin.  However, in narrative comments, the examiner noted that the Veteran was diagnosed with hypertension, allergies and back pain.  

The Veteran underwent a comprehensive BDD examination in January 2008.  The VA examining physician noted a review of the service treatment records.  No additional medical records or lay statements from the Veteran were received following this examination.  

The Board concludes that the Veteran is competent to report on his observed symptoms and on any information he received from clinicians during service.  The Veteran's statements to the VA examiner described below are credible as they are consistent with the service treatment records and were accepted by the examiner.  

In a June 2009 Notice of Disagreement, the Veteran's representative contended that a 10 percent disability evaluation was warranted for multiple noncompensable service connected disabilities.  

Whenever a veteran is suffering from two or more separate permanent service connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2010).

In this case, the Veteran has been granted 10 percent ratings for three disabilities and noncompensable ratings for ten other disabilities.  The record does not show that any disabilities, individually or in combination, interfere with normal employability.  Moreover, this alternative rating may not be combined with any other ratings and is therefore not assignable in this case.  


Degenerative Changes of the Lumbosacral Spine

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for the following ratings.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  

Associated objective neurologic abnormalities are evaluated separately.  Higher schedular ratings are available for unfavorable ankylosis that is not indicated in this case.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA physician noted the Veteran's reporting the onset of low back pain in 2001 after playing racquetball.  He was administered a spinal injection at that time.  

In the January 2008 BDD examination, the Veteran reported that, since then, he had experienced intermittent, moderate low back pain after any strenuous activity with weekly flare-ups.  He denied having any back muscle spasms or bowel or bladder dysfunction and had no limitations in walking endurance.  

On examination, the physician noted normal posture and gait with no muscle.  Extremity reflexes and sensation were normal.  The range of thoracolumbar spine motion was normal in all directions with pain at the end of extension.  There was no additional pain or loss of function on repetition.  

The X-ray studies showed mild degenerative changes with slight narrowing of the L2-3 disc space.  There were no indications of fracture, spondylosis or spondylolisthesis.  The physician diagnosed mild degenerative changes and noted that the disorder imposed some limitations in strenuous activities.   

The Board concludes that an initial or staged rating in excess of 10 percent for degenerative changes of the lumbosacral spine is not warranted at any time during the period covered by this appeal.  The Veteran experiences chronic and flare up pain on strenuous activity and pain on motion at the end of extension.  However, the range of motion is normal.  Flexion of the thoracolumbar spine is greater than 60 degrees with a combined range greater than 235 degrees.  Therefore, a compensable rating under the General Formula is not warranted.  

Although there is X-ray evidence of degenerative changes but no compensable limitation of motion, the RO nevertheless assigned a 10 percent rating for pain on motion under the criteria of Diagnostic Code 5003.  No higher schedular rating is available under this diagnostic code. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected lumbar spine disorder results in a unique disability that is not addressed by the rating criteria.  

Specifically, the disability picture is addressed and adequately compensated by the regular schedular standards.  The Veteran is limited only in his participation in sports and heavy lifting.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Allergic Rhinitis

Allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but when there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.   

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14.  A noncompensable rating is warranted if the disorder is detected by X-ray study only.  

A 10 percent rating is warranted when there are one or two incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is warranted when there are three or more incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and purulent discharge or crusting after repeated surgeries.  There is no higher schedular rating.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. 

The service treatment records including the December 2007 retirement physical examination showed that the Veteran received occasional treatment for seasonal allergic reactions diagnosed as allergic rhinitis.  

In the January 2008 BDD examination, the physician noted the Veteran's reports of episodes of itchy, watering eyes, sneezing, nasal congestion and rhinorrhea with occasional headaches if congestion was severe.  He reported using over-the-counter medication.  The episodes occurred several times per year, but less than monthly.  There was no history or indicator of sinusitis or related episodes that were incapacitating.  

On examination, the physician noted permanent hypertrophy of turbinates from bacterial rhinitis and a 20 percent left and right nasal obstruction.  The physician did not note the presence of nasal polyps.  

The physician diagnosed perennial allergic rhinitis with significant effects on occupation in the form of weakness, fatigue, and poor concentration as a result of allergy symptoms.  

The Board concludes that Diagnostic Code 6522 is most appropriate for application in this case because the Veteran has not been diagnosed with sinusitis or experienced incapacitating episodes.   The Board concludes that a compensable rating is not warranted any time during the period covered by this appeal because the Veteran does not experience an obstruction of greater than 50 percent on both sides or complete blockage on one side.  

The Board acknowledges that the Veteran also experiences headaches and may have greater congestion had he been examined during an episode.   To the extent that the Veteran's work performance may degraded during an attack, the episodes are infrequent, and there is no evidence that he is unable generally to perform his occupational duties in a satisfactory manner or required excessive use of sick leave.  There is also no indication of regular treatment by a physician, recommendation for surgical intervention, or use of medications other than over-the-counter products during an episode.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected allergic rhinitis results in a unique disability that is not addressed by the rating criteria.  

Specifically, the disability picture is addressed and compensated within framework of the established schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension 

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  

A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more. A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.


The service treatment records show that the Veteran experienced elevated blood pressure since at least 2001, was diagnosed with hypertension in 2003, and was prescribed medication for control in 2004.   

In the December 2007 retirement physical examination, the physician noted that the Veteran remained under treatment with blood pressure measured as 135/88 mmHg.  

In the January 2008 BDD examination, the physician noted the history of diagnosis and treatment for hypertension in service and the Veteran's report of muscle cramps and erectile dysfunction as side effects of medication to control blood pressure.  He reported no other impact on occupation or daily activities.  

On examination, the highest of three blood pressure measurements were 142 mm Hg diastolic and 82 mmHg systolic.   An electrocardiogram showed some wave abnormalities, but the physician did not diagnose hypertensive heart disease.  

The Board concludes that a compensable rating for hypertension is not warranted at any time during the period covered by this appeal.  Although the Veteran has used prescription medication for control for several years, his blood pressure during service and at the BDD examination was controlled to predominantly less than 100 mmHg systolic and less than 160 mmHg diastolic.  The Veteran does not report nor did the physician note any impact of the disorder including muscle cramping on his daily activities or occupation.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria.  

Specifically, the disability picture is addressed and  compensated within the framework of the established schedular standards.  

The side effect of erectile dysfunction is separately rated as discussed below.  There is no evidence of any interference with employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 Erectile Dysfunction

The RO rated his erectile dysfunction, by analogy, under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  

It is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  

Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993). 

Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7522 providing for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating will be assigned.

During the January 2008 BDD examination, the Veteran reported experiencing erectile dysfunction since the start of his use of medication for hypertension.  He reported an inability to sustain an erection less than one-half of the time.  

The Veteran reported occasions of hematuria and a nocturnal frequency of twice per night, but denied any other genitourinary system deficits.  The physician did not relate the hematuria or voiding frequency as a symptom of erectile dysfunction.  On examination, the physician noted no penile or scrotal deformities or abnormalities.  

The Board concludes that a compensable rating for erectile dysfunction is not warranted at any time during the period covered by this appeal.  The Veteran does have episodic difficulty achieving a satisfactory erection and has been assigned special monthly compensation on the basis of the loss of a creative organ for this.  

Therefore, for the manifestations of erectile dysfunction alone, a compensable rating is not for application under the regular schedular criteria.  

Even though the Veteran is able to achieve vaginal penetration on some occasions, he has been granted special monthly compensation for loss of use of a creative organ that contemplates the level of incapacity.  There is no lay or medical evidence of any other impact on his daily activities or occupation as a result of erectile dysfunction.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged rating in excess of 10 percent for degenerative changes of the lumbosacral spine is denied. 

An initial or staged compensable rating for allergic rhinitis is denied.

An initial or staged compensable rating for hypertension is denied.

An initial or staged compensable rating for erectile dysfunction is denied.


REMAND

Residuals of Right Tibia Stress Fractures

The service treatment records show that the Veteran was diagnosed with recurrent bilateral tibia stress fractures from overuse in 1991.  In December 2000, a clinician noted that the Veteran experienced pain in the right leg if he "used" the leg five times per week but no pain if only three times per week.  

In a December 2007, the Veteran submitted a claim of service connection for residuals of chronic left tibia stress fractures.  In the January 2008 BDD examination, the physician noted the Veteran's reports of large, extremely tender "lumps" over the tibias after activity.  The lumps reduced spontaneously over a one-month period.   The precipitating activity was overuse while running.  

On examination, the physician noted no leg shortening, active infection, abnormal bone or joint configuration or abnormal weight bearing.  There was very minimal tenderness to palpation over the right tibia.  The physician obtained X-ray study only of the left tibia and fibula.  

Although the Veteran submitted a claim only for the left tibia, the RO granted service connection for the left and right tibia stress fractures.  However, as the examining physician ordered X-ray studies to complete his evaluation on the left, another examination to include X-ray studies on the right is necessary to provide an adequate examination and assessment of factors in the rating criteria such as malunion or nonunion of the bone structure.  38 C.F.R. § 3.159 (c), 4.71a, Diagnostic Code 5262 (2010).  


Pseudofolliculitis Barbae (PFB) 

The Veteran has been granted service connection and a separate rating for atopic dermatitis in areas of the body other than the face, head, and neck.  This rating is not on appeal.  

The service treatment records show that the Veteran was diagnosed with PFB and prescribed surface ointments since 1993.  However, the disorder was not reported by the Veteran or noted by the examining physician in the December 2007 retirement physical examination.  

In the January 2008 BDD examination, the physician noted the Veteran's reports of experiencing bumps and pustules over the beard area since he began shaving.  He continued to use a non-steroidal topical cream and reported having scars on his face, but the examiner made no observations of scars or commented on any disfiguring characteristics.  No color photographs were obtained.  

The current noncompensable rating is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7828 for acne.  This Diagnostic Code alternatively allows consideration under Diagnostic Code 7800 for scars causing disfiguration of the face, head or neck.  

Because the reported facial scarring has not been fully evaluated by a medical examiner, an additional examination is necessary to decide the claim. 38 C.F.R. § 3.159 (c).   

Accordingly, these remaining  matters are REMANDED to the RO for the following action:

1.   The RO should take appropriate steps to contact the Veteran and request that he identity of any VA or private clinicians who provided medical care for his right tibia and pseudofolliculitis barbae since January 2008.   Any identified VA records should be associated with the claims file.  The RO should request authorization from the Veteran to obtain any private records, and if authorized, request relevant records and associate any records received with the claims file. 

2.  The RO then should schedule the Veteran for a VA orthopedic examination to determine current severity of the residuals of stress fractures of the tibias.  The examiner should review the electronic claims file and note the review in the examination report.  

The examiner should provide an evaluation of the recurrent stress fractures of the tibias and any associated residuals including obtaining and evaluating imaging studies to determine if any malunion or nonunion of the tibia or fibula is indicated.  The examiner should identify any impact that the disability imposes on the Veteran's occupation and daily activities. 

3.  The RO also should schedule the Veteran for a VA examination to ascertain the current severity of the PFB.  The examiner should review the electronic claims file and note this in the examination report.  The examiner should provide an evaluation of the PFB including any scarring causing disfigurement of the face or neck.  Unretouched color photographs of the face and neck should be associated with the record.   The examiner must note any visible or palpable tissue loss, gross distortion of the symmetry of features or pairs of features, or any of the following characteristics of disfigurement: 

a.  Scar(s) of 5 or more inches (13 or more cm.) in length.  
b. Scar(s)  at least one-quarter inch (0.6 cm.) wide at widest part. 
c. Surface contour of scar(s) elevated or depressed on palpation. 
d. Scar(s) adherent to underlying tissue. 
e. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
f.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
g. Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
h. Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

4.  After reviewing the electronic claims file to ensure that all indicated development has been completed to the extent possible, the RO should readjudicate the claim for compensable ratings for stress fractures of the right tibia and for pseudofolliculitis barbae in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be provided to the Veteran and the representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


